DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered. 

Remarks
This action is in response to the request for continuation received on 4/11/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered. 
The drawings are objected to.
Claims 1-20 are rejected under 35 U.S.C. 112.
Claims 1, 3, 5-7, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishebabi (US 2014/0207619) and further in view of Marusco et al. (US 2018/0347988) and Sasankan et al. (US 2012/0259732).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishebabi in view of Marusco and Sasankan, and further in view of Balent (US 2003/0158796).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishebabi in view of Marusco and Sasankan, and further in view of Nallu et al. (US 2016/0041000).
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishebabi in view of Marusco and Sasankan, and further in view of Purves et al. (US 2015/0012426).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional query” and “a three-dimensional representation of the product location information and the additional product location information.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There appears to be no discussion of “a location of the at least one product and a position of the at least one product in at least one store” and “a position of the additional product in the at least one store.”  The specification states, “The locations of the products can be expressed according to a shelf, isle, row, section, or other location within the store.” In pa 0038, however, the position of a product is not discussed.  Therefore, product location information comprising both location and position of a product is not disclosed.
There appears to be no discussion of “causing, based on determining that the location associated with the user device satisfies a second distance threshold relative to the address, the user device to display a three-dimensional representation of the product location information and the additional product location information.”  The specification states, “the user interface can include a two- or three-dimensional map of the store” in pa 0038, however, this being based on a second distance threshold is not disclosed.  Therefore, displaying a three-dimensional representation based on the user locating satisfying a second distance threshold is not disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There appears to be no discussion of “a location of the at least one product and a position of the at least one product in at least one store” and “a position of the additional product in the at least one store.”  The specification states, “The locations of the products can be expressed according to a shelf, isle, row, section, or other location within the store.” In pa 0038, however, the position of a product is not discussed.  It is not clear how the position would be different from the location, given this definition.  Therefore, the definition of product location information comprising both location and position of a product is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishebabi (US 2014/0207619) and further in view of Marusco et al. (US 2018/0347988) and Sasankan et al. (US 2012/0259732).

With respect to claim 1, Ishebabi teaches a method, comprising: 
determining, by a user device, a plurality of stores associated with user preference data corresponding to the user device (Ishebabi, pa 0077, determine qualifying vendors based on user preferences)
receiving, by at least one computing device, from the user device, a query comprising at least one search term, wherein the at least one search term comprises a desired product description (Ishebabi, pa 0077, receive consumer requests for a product); 
determining, based on the query, at least one inventory comprising at least one product associated with the desired product description (Ishebabi, pa 0077, determine qualifying products);
determining for the at least one product, product location information, wherein the product location information comprises a location of the at least one product and a position of the at least one product in a store associated with an address (Ishebabi, pa 0077, determining vendors that have a qualifying product including location);
Ishebabi doesn't expressly discuss receiving an indication that a location associated with the user device satisfies a first distance threshold relative to the address; determining, based on the indication, a path between the location associated with the user device and the address; causing the user device to display a three-dimensional representation of the product location information and the additional product location information.
Marusco teaches receiving an indication that a location associated with the user device satisfies a first distance threshold relative to the address (Marusco, pa 0233, search result 3460 provides a venue having one or more coffee shops near the user's location. In some implementations, a predetermined distance can be used as threshold for presenting results near the user);
determining, based on the indication (Marusco, map application 132 can present … GUI 3400 of FIG. 34. Examiner Note: This shows that the behavior of GUI 3400 could be performed in accordance with Fig. 66), a path between the location associated with the user device and the address (Marusco, pa 0364, map application 132 inputs the sequence of maneuvers for a route to a destination);
causing the user device to display a three-dimensional representation of the product location information and the additional product location information (Marusco, pa 0292, To generate the navigation presentation, the map application of some embodiments uses the following four coordinate systems: (1) a map coordinate system, (2) a puck coordinate system, (3) a virtual camera coordinate system, and ( 4) a display screen coordinate system. In some of these embodiments, the first three coordinate systems are three dimensional systems).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ishebabi with the teachings of Marusco because 
Ishebabi in view of Marusco doesn't expressly discuss receiving, based on the indication, an additional query comprising an additional product associated with the user preference data; determining, based on the additional query, additional product location information, wherein the additional product location information comprises a position of the additional product in the at least one store; sending the product location information, the additional product location information, and the path to the user device; causing the user device to display the path; and causing, based on determining that the location associated with the user device satisfies a second distance threshold relative to the address, the user device to display a … representation of the product location information and the additional product location information.
Sasankan teaches receiving, based on the indication, an additional query comprising an additional product associated with the user preference data (Sasankan, pa 0049,  Upon reaching the predefined distance from product the product-location application may identify and fetch the second product choice & pa 0051, A product to be advertised may be chosen based on the name of the product choice that is input into the device by the user. The name that is entered indicates an associated category of products, which may be chosen.);
determining, based on the additional query, additional product location information, wherein the additional product location information comprises a position of the additional product in the at least one store (Sasankan, pa 0045, the user may decide to look for the "Lindt Dark Chocolate". The client application 307 detects the present location of the device 901 and identifies the product-choice. When a match is found, the client application 307 determines that the product of interest is located in Aisle E.);
sending the product location information, the additional product location information, and the path to the user device (Sasankan, pa 0044, client application 307 may indicate that the product "Ginger paste" can be found in Aisle B (FIG. 6). The customer may then walk towards Aisle B and receive further high-granularity location information for Aisle B as he approaches the aisle., pa 0045, device 300 has not visited Aisle E before, it can only render an approximate location of the product "Lindt Dark Chocolate". Aisle E may be highlighted on the store-map (FIG. 9). The user may walk towards the aisle and receive high-granularity information for the products in aisle, & pa 0077, indoor navigation system that continuously directs the user of the mobile device to product choices listed in the shopping list.);
causing the user device to display the path (Sasankan, pa 0049, indoor navigation system that continuously directs the user of the mobile device to product choices listed in the shopping list.); and
causing, based on determining that the location associated with the user device satisfies a second distance threshold relative to the address, the user device to display a … representation of the product location information and the additional product location information (Sasankan, pa 0043, Further location information may be sent to the device as the customer and the mobile device 300 reach predefined areas in the store (block 508). The client application 307 may compare the user's present location with the aisle where the product of interest is located and trigger a location-based request for further information to the server 301. The server 301 may respond by sending to the device 300 high-granularity information for the predefined area, such as Aisle B.) .
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified with the teachings of Sasankan because it would help customers easily navigate the maze of products to identify their item of choice using personal mobile devices (Sasankan, pa 0006) and reduce the amount of data that would need to be sent to the client on the device (Sasankan, pa 042).

With respect to claim 3, Ishebabi in view of Marusco and Sasankan teaches the method of claim 1, wherein the product location information comprises one or more of a shelf identifier or an isle identifier (Sasankan, pa 0040, vendors can maintain their own databases 12, typically, in conjunction with, or as part of, an inventory or order/sales management software).

With respect to claim 5, Ishebabi in view of Marusco and Sasankan teaches the method of claim 1, further comprising determining the at least one inventory by determining a store of the plurality of stores, each inventory of the at least one inventory corresponding to a respective store of the plurality of stores (Ishebabi, pa 0061, vendors can maintain their own databases 12, typically, in conjunction with, or as part of, an inventory or order/sales management software).
	
With respect to claim 6, Ishebabi in view of Marusco and Sasankan teaches the method of claim 5, wherein determining the at least one store comprises determining at least one store within a predefined distance of the user device (Marusco, pa 0233, search result 3460 provides a venue having one or more coffee shops near the user's location. In some implementations, a predetermined distance can be used as threshold for presenting results near the user).

With respect to claim 7, Ishebabi in view of Marusco and Sasankan teaches the method of claim 5, wherein determining the at least one store comprises determining at least one store within a travel time relative to the user device (Ishebabi, pa 0077, customer's preferred maximum travel distance and/or preferred mode of travel is also received by PPDS application server (PPDA backend module 24) and processed. … A search engine 26 is utilized to determine which vendors have a qualifying product at step 110.).

With respect to claims 11, 13, and 15-17, the limitations are essentially the same as claims 1, 3, and 5-7, and are thus rejected for the same reasons.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishebabi in view of Marusco and Sasankan, and further in view of Balent (US 2003/0158796).

With respect to claim 2, Ishebabi in view of Marusco and Sasankan teaches the method of claim 1, as discussed above.  Ishebabi in view of Marusco and Sasankan doesn't expressly discuss wherein determining the at least one store comprises determining at least one store within a travel time relative to the user device.
Balent teaches wherein the query comprises one or more of a stock keeping unit (SKU) or a universal product code (UPC) (Balent, Fig. 23 & pa 0225, user may enter UPC code).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ishebabi in view of Marusco and Sasankan because it enables an exact identifier to be retrieved for the product (Balent, pa 0195).

With respect to claim 12, the limitations are essentially the same as claim 2, and are thus rejected for the same reasons.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishebabi in view of Marusco and Sasankan, and further in view of Nallu et al. (US 2016/0041000).

With respect to claim 4, Ishebabi in view of Marusco and Sasankan teaches the method of claim 1, as discussed above.  Ishebabi in view of Marusco and Sasankan doesn't expressly discuss further comprising receiving a selection of the particular store from the user device.
Nallu teaches further comprising receiving a selection of the particular store from the user device (Nallu, pa 0071, user can select particular pin or icon and learn more about the product/service being offered at the particular store represented by the pin/icon).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ishebabi in view of Marusco and Sasankan with the teachings of Nallu because it allows the user to discover more information about that location (Nallu, pa 0071).

With respect to claim 14, the limitations are essentially the same as claim 4, and are thus rejected for the same reasons.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishebabi in view of Marusco and Sasankan, and further in view of Purves et al. (US 2015/0012426).

With respect to claim 8, Ishebabi in view of Marusco and Sasankan teaches the method of claim 1, as discussed above. Ishebabi in view of Marusco and Sasankan doesn't expressly discuss wherein the at least one inventory comprises at least one relational database, and applying the query to the at least one inventory comprises selecting at least one relational database entry matching at least a portion of the query, wherein the at least one product corresponds to the at least one relational database entry.
Purves teaches wherein the at least one inventory comprises at least one relational database (Purves, pa 0162, relational database), and applying the query to the at least one inventory comprises selecting at least one relational database entry matching at least a portion of the query (Purves, pa 0120, MDGAAT determines a product for the user), wherein the at least one product corresponds to the at least one relational database entry (Purves, pa 0164).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Ishebabi in view of Marusco and Sasankan with the teachings of Purves because relational databases are commonly used and easy to combine with other systems.

With respect to claim 9, Ishebabi in view of Marusco and Sasankan and Purves teaches the method of claim 8, wherein each relational database entry of the at least one relational database entry comprises a respective at least one product location information (Purves, pa 0164, products table 1119d field product_aisle).

With respect to claim 10, Ishebabi in view of Marusco and Sasankan and Purves teaches the method of claim 9, wherein the product location information facilitates a display, by the user device, of a user interface identifying the at least one product via a user interface (Ishebabi, pa 0077).

With respect to claims 18-20, the limitations are essentially the same as claims 8-10, and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Ishebabi (US 2014/0207619) and Sasankan et al. (US 2012/0259732).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169